AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
DISTRICT OF SOUTH CAROLINA

Case No. l “(4 CH.2S54

In the Matter of the Search of Property located at )
135 Crosby Circle, South Carolina, )
)

more fully described below

SEARCH AND SEIZURE WARRANT
TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person or property
located in the District of South Carolina: THE PREMISES TO BE SEARCHED is described as follows: A single family dwelling located at 135 Crosby
Circle, Greenville, South Carolina. The TARGET LOCATION is composed of beige vinyl siding, with white trim, and sits on foundation or crawlspace,
which is visible from the side of the residence, and composed of red brick. The roof is pitched, with brown shingles. The chimney is composed of red
brick, and is located in the center of the roof, and on the street side of the roof’s pitch. As one faces the TARGET LOCATION from the street, there is a
driveway on the left side, which leads to a covered porch, supported by four columns, which are white in color. At the street, there is a black mailbox to
the right of the driveway, and a black light pole directly next to the mailbox. There are three large windows on the front of the residence. The window
furthest to the right is a single pane window, and the other two windows are dual-pane window. All of the windows are flanked on either side by black
faux shutters. The front door is located near the far left side of the residence and under the covered porch. The front door is red:in color, with an oval
glass insert. The front door is preceded by a clear glass storm door. Also to be searched are all sheds, outbuildings, appurtenances, and vehicles
(associated with the occupants of THE PREMISES TO BE SEARCHED) located on the property, as well as the electronic contents of wireless telephones,
computers, or other digital storage or media located at the premises, or within any sheds, outbuildings, appurtenances, and vehicles located on the property,

The person or property to be searched, described above, is believed to conceal: (1) controlled substances and drug paraphernalia; (2) currency, financial
instruments, precious metals, jewelry, and other items of value, which are the fruits of drug trafficking; (3) firearms and other weapons; (4) records of drug
transactions, including notes, ledgers, receipts, e-mails, computer files, photographs, video tapes, telephone records, calling cards, and correspondence
which contain information on current and past associates, and may used to identify co-conspirators who have not yet been fully identified or located; (5)
fictitious identification and other documents which are intended to conceal identity and avoid detection by law enforcement, including fictitious driver’s
licenses, passports, photo identification cards, and documents relating to fraudulently obtained vehicle titles, registrations, and insurance; (6) currently
and/or previously used cellular telephones and electronic communications devices, including the electronic contents of those devices (i.e. electronic
telephone directories, photographs, text messages, etc.); (7) books, records, receipts, notes, ledgers, currency and papers which are evidence of the
commission of narcotics and/or money laundering offenses. The records include tally or ledger sheets; sales and/or purchase invoices; band, wire transfer
and/or other financial institution records; federal and state corporate, partnership, individual and/or other tax and information returns filed or required to
be filed.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property.

YOU ARE COMMANDED to execute this warrant on or before March 20, 2019
. (not to exceed 14 days)
X in the daytime 6:00 a.m. to 10:00 p.m. —_1_ at any time in the day or night as I find reasonable cause has
been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the person
from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required
by law and promptly return this warrant and inventory to United States Magistrate Judge Kevin F. McDonald.

I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial), and authorize
the officer executing this warrant to delay notice to the person who, or whose property, will be searched or seized for days(not
to exceed 30). .

1 until, the facts justifying, the later specific date of

Date and time issued: @ / 7 , 2019 Zio 7 am fern) > ———_—_=

 

udgeg sigzhature

City and state: Greenville, South Carolina _ _Kevin F, McDonald, U.S. Magistrate Judge
Printed name and title

 
 

Return

 

 

Case No:: Date and time order was executed: of ord d inventory left with:
March 7" 3019 at 1432 CPP BAVA ¥

 

 

Inventory made in the presence of:
N/A

 

See attached DEA - 12

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

to the designated judge.

hae. S/ra/7 2
REimcd) 3/2

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original order

 

~ Executing officer 's signature
(SA) Tom Kurtz (ATF)

Print name and title

 

 
 

oF

PN | ON og | of |

   

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION =

RECEIPT FOR CASH OR OTHER ITEMS

‘TO: (Name, Title, Address {including ZIP CODE), if applicable) : FILE NO. G-DEP IDENTIFIER

Shannen DAUTL ALE THE
AS er Crothy Citele

Creenu fle, y SC _— PATE OS- O?-~ 20/F

DIVISION/DISTRICT OFFICE
Atlowta Feld? Diesen
Greenu: He Les, Sen f ORL, Ce:

 

 

 

 

 

 

 

 

 

: [hereby acknowledge receipt of,the following described cash or other item(s),
_Wwhich was given: into may. Custodly:by* the above named individual

AMOUNT or QUANTITY DESGRIPTION® ITEM(S) : “PURPOSE (If Applicable)

Cf Samfurg Galaxy ¢ 7?
TMEZ SSIPSYO (siete
Vy ESP K2ON (TH ue
a Lh mle

 

 

 

 

 

   
  
 

 

OL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"[NAME AND TITLE (Print or Type) -

a RECENED ® BY (Signature J
: co odo FEo “Ty Siege

WITNESSED BY Sor ure) = NAME AND TITLE (Print or Type)

Ze Let Wi BenalL

Hlectronio Form Version Designed in JetForm 5.2 Version.

   

 

 

 

  

waeses

 
